EXHIBIT 10.9

 

NON-EMPLOYEE DIRECTOR COMPENSATION TABLE

 

 

 

Option grant to non-employee directors upon initial election or appointment to
the Board

10,000 shares(1)

Annual retainer(2)

$10,000

Option grant to non-employee directors at first annual meeting after election or
appointment

15,000 shares(3)

Option grant to non-employee directors after five years of service

15,000 shares(3)

Payment per Board meeting

$500

Payment per Audit Committee meeting

$500

Additional annual retainer for Chair of the Audit Committee

$1,000

Additional annual retainer for Compensation and Nominating and Governance
Committee Members

$500

Reimbursement for expenses attendant to Board membership

Yes

Range of total compensation earned by directors (for fiscal 2006)(4)

$14,000 -- $16,500

_______________________________

 

(1)

The options are nonqualified stock options, are granted at the market price on
the date of grant and are fully vested on the grant date. Mr. Ahrens does not
receive stock options.

(2)

To be paid in quarterly installments of $2,500.

(3)

The options are nonqualified stock options, are granted at the market price on
the date of grant and vest in five equal annual installments beginning at the
first annual shareholders meeting after the date of grant. Mr. Ahrens does not
receive stock options.

(4)

In addition to the range disclosed, Synthetech paid Dr. Fagan $20,000 and
granted him a fully-vested option to purchase up to 50,000 shares of
Synthetech’s common stock at an exercise price of $0.48 for his service on
Synthetech’s ad hoc Strategic Development Committee. Synthetech also paid Mr.
Ahrens an aggregate of $52,000 during fiscal 2006 for research and development
services.